DETAILED ACTION
1.	 Claims 52, 54, 59-62, 65, 72, 74, 75 and 79 are currently pending in the application.

Previous Claim Rejections - 35 USC § 103
2.	Claims 52, 54, 59 and 60 were previously rejected under 35 U.S.C. 103 as being unpatentable over Moss, J. Clin Psychopharmacology (1993), further in view of Wong, Drug Metabolism and Disposition (2007).  
	In the Decision on Appeal of July 7, 2022, the rejection of claims 52, 54, 59 and 60 under 35 USC 103 based on Moss in view of Wong is reversed by the Board.

3.	Claims 61-62, 65, 72, 74, 75 and 79 were previously rejected under 35 U.S.C. 103 as being unpatentable over Moss, J. Clin Psychopharmacology (1993), in view of Fogel 1, U.S. 5,866,585, or in view of Fogel 2, EP 1047436 B1, or in view of Hansen, U.S. 2013/0252965 A1, in view of Wong, Drug Metabolism and Disposition (2007).
	In the Decision on Appeal of July 7, 2022, the rejection of claims 61-62, 65, 72, 74, 75 and 79 under 35 USC 103 based on Moss and Wong in view of Fogel 1, Fogel 2, or Hansen, is reversed by the Board.

REASONS FOR ALLOWANCE

4.	In consideration of Applicant’s amendatory changes and cancellations, claims 52, 54, 59-62, 65, 72, 74, 75 and 79 are allowable over the prior art, as newly renumbered claims 1-11.   The following is an examiners statement of reasons for allowance:
	Applicant’s invention is directed to the treatment of tardive dyskinesia comprising administering a pharmaceutical composition comprising 6-OH-buspirone or a pharmaceutically acceptable salt or ester thereof to a subject in need thereof, wherein the 6-OH-buspirone can be the racemate form. After a thorough search, the closest relevant art, Moss, teaches the administration of buspirone in human patients (in a pharmaceutically effective composition) for the treatment of tardive dyskinesia, but does not teach or suggest wherein the composition comprises the metabolite, 6-OH-buspirone. Thus the prior art fails to teach, suggest or render obvious the instant claimed method of treating L-DOPA induced dyskinesia or tardive dyskinesia.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/             Examiner, Art Unit 1628    

/CRAIG D RICCI/             Primary Examiner, Art Unit 1611